Exhibit FOR IMMEDIATE RELEASE Investor Contact: Martha Lindeman 312-373-2430 Media Contact: Matthew Pakula 312-373-2435 PLAYBOY ENTERPRISES, INC. REPORTS IMPROVED FOURTH QUARTER 2009 RESULTS Segment Income Up Over Prior Year; CEO Flanders Outlines Future Direction CHICAGO, Thursday, February 18, 2010 – Playboy Enterprises, Inc. (PEI) (NYSE: PLA, PLAA) today reported a net loss of $27.8 million, or $0.83 per basic and diluted share, for the 2009 fourth quarter compared to a net loss of $146.8 million, or $4.40 per basic and diluted share, for the 2008 fourth quarter.Both quarters included impairment, restructuring and other charges, which totaled $28.6 million in the 2009 fourth quarter and $157.2 million in the prior year quarter. Segment income for the 2009 fourth quarter was $2.1 million, up from $1.1 million reported for the 2008 fourth quarter.Stronger Licensing and Print/Digital results were responsible for the improvement.Lower revenues in the media businesses led to a 13% decline in fourth quarter revenues year-over-year from $69.8 million to $60.6 million. Playboy Chief Executive Officer Scott Flanders said: “We are a long way from effectively monetizing the power of the Playboy brand.Today, we distribute content across five unique media platforms and oversee well over 100 licensing agreements globally. Although each of our businesses has promising opportunities, our operations are subscale in industries dominated by large players.In our business, size matters.Our mission is to create a stronger and significantly more profitable company.To do so, we are changing the way we do business. “Earlier today we announced a deal with IMG to outsource our Asian licensing business,” Flanders said.“This follows our November announcement of an agreement with American Media, Inc. to handle most of the non-editorial operations of Playboy magazine.These partnerships illustrate our strategic direction and represent the first steps in our repositioning. “Going forward, we will refine our focus around the management of the Playboy brand and lifestyle.Core creative competencies will remain in-house, but we will seek to identify partners who can effectively manage and build our businesses.In executing this strategy, our goal is to create a leaner organization and to remove cost centers and overhead, while building relationships that create value for the brand, our businesses and our shareholders,” Flanders said. “As the deals we’ve signed demonstrate, we are making progress in transforming the company,” Flanders said.“This work continues, and our direction is clear.Evaluations of each of our businesses are underway and ongoing, as are discussions with potential partners. “We will be putting the pieces of our new structure together in 2010 and expect to begin to see significant financial benefits from this transition next year. The media businesses will remain challenged through this year, although the domestic magazine business will benefit from our recently announced partnership with AMI in the 2010 second half. With new licensees in place and consumer spending showing signs of improvement, the Licensing Group is expected to report solid improvement in 2010 revenue and profits. In total, we expect double-digit percentage growth in segment income for 2010, but, more importantly, our goal this year is to position the company for much greater future profitability in 2011 and beyond by focusing on our core strengths and better optimizing the use of the brand,” Flanders said. Entertainment Fourth quarter 2009 Entertainment Group segment income was down by $1.6 million to $2.6 million on a $5.5 million decrease in revenues to $23.7 million compared to the prior year quarter. Contributing to the year-over-year profit decline was a nearly 29% reduction in domestic TV revenues, which totaled $12.0 million in the 2009 fourth quarter.Although Playboy TV monthly subscription revenues increased modestly in the 2009 fourth quarter compared to the prior year quarter, pay-per-view, movie network and video-on-demand revenues all were down over the same time period due to increased competition and an overall reduction in consumer spending on premium television services. Revenues and profit from other entertainment businesses were also down in the fourth quarter of 2009, primarily as a result of the comparison with the prior year quarter when the company recorded high-margin revenues related to licensing fees for third-party productions. Partially offsetting these results were increased revenues and profits from international TV in the 2009 fourth quarter, which reflected both higher licensing fees from European partners and reduced overhead. Print/Digital The Print/Digital Group reported fourth quarter 2009 segment income of $2.5 million, which compares to a segment loss of $0.4 million in the prior year quarter.The group’s revenues in the same period were down 14% to $28.2 million. Playboy magazine recorded a swing from a loss in the 2008 fourth quarter to a profit in the 2009 fourth quarter.The decision to combine the January/February issues into one editorial package and the newsstand success of the November 2009 ‘Marge Simpson’ issue led to an increase in fourth quarter 2009 circulation revenues and profit contribution.These revenue benefits were more than offset by a decline in the magazine’s advertising revenues compared to the prior year.Cost reduction efforts also contributed to the improvement in domestic magazine segment results.International publishing recorded top- and bottom-line declines in the fourth quarter due to the global economic slowdown and resulting pressure on advertisers and publishers. The company said that in part because it will be publishing one fewer issue in the 2010 first quarter, it expects to report a 47% decline in advertising revenues compared to last year’s first quarter. Fourth quarter 2009 digital revenues were down versus the prior year due to lower paysite and advertising contributions, however reductions in overhead and content expense together with improved revenues and profits from the international and mobile businesses led to an improvement in fourth quarter digital results compared to the prior year. Licensing Revenues for the Licensing Group rose 10% to $8.7 million in the 2009 fourth quarter, leading to a 17% increase in segment income to $5.1 million compared to the 2008 fourth quarter.Increased revenues from domestic and international consumer products, reflecting new categories of product and increased consumer spending, and from location-based entertainment venues were responsible for the year-over-year improvement. Other Fourth quarter 2009 Corporate expense rose to $8.1 million from $7.0 million in the 2008 fourth quarter largely due to increased severance and other employee-benefit-related items.In addition, the prior year period was favorably impacted by a decrease in the company’s deferred compensation plan liability. In the 2009 fourth quarter, the company recorded a restructuring charge of $6.4 million as well as a $22.2 million non-cash impairment charge, which was related to television acquisitions the company made many years ago. The restructuring is a result of both a reduction in head count, in part due to the previously announced partnership with AMI, as well as additional charges related to the closing of the New York office.PEI said that the New York space has not been sublet and those efforts are ongoing. The company recorded a tax benefit of $0.9 million in the 2009 fourth quarter, primarily due to the tax effect of the impairment charge and an adjustment to foreign withholding tax. Additional information regarding fourth quarter 2009 earnings will be available on the earnings release conference call, which is being held today, February 18, 2010, at 11:00 a.m. Eastern /10:00 a.m. Central.The call may be accessed by dialing: 800-895-0231(for domestic callers) or 785-424-1054(for international callers) and using the password: Playboy.In addition, the call will be webcast.To listen to the call, please visit http://www.peiinvestor.com and select the Investor Relations section. ### Playboy is one of the most recognized and popular consumer brands in the world. Playboy Enterprises, Inc. is a media and lifestyle company that markets the brand through a wide range of media properties and licensing initiatives. The company publishes Playboy magazine in the United States and abroad and creates content for distribution via television networks, websites, mobile platforms and radio.
